Porter, J.
delivered the opinion of the court. The defendant has assigned errors appearing on the face of the record.
The first is, that the petition does not allege demand on the maker of the note. If the other allegation in the petition is true, that the defendant signed as surety and not as endorser, the transaction was not a commercial one, and demand was unnecessary.
The same answer may be given to the second error alleged, viz. want of notice.
The third and fourth are corollaries from the two already noticed, and require the same judgment.
Where the errors complained of are such *305as might have been cured by evidence legally given on the trial, we cannot reverse the judgment below on the mere assignment of these errors, because we do not know but such evidence was introduced. The rule on this subject is correctly stated in the case of Daunoy vs. Clyma & al., 11 Martin, 557.
West'n District.
Sept. 1822.
Thomas for the plaintiff, Baldwin for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.